DETAILED ACTION
In application filed on 04/18/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the system in claim 15; a control module in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “define a detection zone” is renders the claim indefinite.  The term “define” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on how the apex of the V shaped reaction chamber to define a detection zone. Therefore, for the purpose of expedited examination, “to define” is interpreted as “is a”. 
Therefore, Claims 2-15 are rejected by virtue of their dependency on Claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Saiki et al. [US20100074801A1]. 
Regarding claim 1, Saiki teaches microfluidic system comprising:
a cartridge [microchip attached to microchip holding member (refs. 2, 101); Fig. 3, 5; Para 0040] coupled to a motor [Para 0045, ref. 102] and adapted to move a fluid sample to a plurality of locations on the cartridge,(This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge (‘microchip’) which has arranged chambers and channels for the transfers and Please see MPEP 2114(II) for further details.
 wherein the cartridge (Para 0045 ;(‘Microchip’), ref. 3) is configured to rotate on an inclined plane with respect to a horizontal plane;(This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the microchip attached to the rotary shaft of the motor (102) which is the rotary drive means of the analyzer 1000, such that the microchip holding member 101 having the microchip 3 attached thereto can be rotationally driven about the axis by rotationally driving the motor 102.  By arranging chambers and channels in the microchip depending on the intended use, the analyzer can also act as a centrifuge that transfers and centrifuges a liquid in the microchip, using the centrifugal force generated by the rotation about the axis (‘centrifugation’ is ‘rotation on an inclined plane with respect to an horizontal plane’) [Para 0044-0045].Please see MPEP 2114(II) for further details.
the cartridge comprises a chevron shaped or substantially V shaped reaction chamber [as structurally arranged; Fig. 2, 6, 7A-D] having at least three zones [ Fig. 2, 6, 7A-D ; refs. 5, 6, 7, 8, 9], a first zone positioned [Fig. 2, 6, 7A-D , ref. 7] near the apex of the V shaped reaction chamber to define a detection zone [ (‘measuring  chamber’ ) ; Para 0052], a second zone [Fig. 2, 6, 7A-D ; ref. 8]  positioned near a first end of the V shaped reaction chamber and a third zone[Fig. 2, 6, 7A-D ; ref. 5,6] positioned near a second end of the V shaped reaction chamber, wherein each of the second zone and the third zone comprise a reagent zone [Para 0051; a channel (6) communicating with the holding chamber (5)]; and 
Please see MPEP 2114(II) for further details.

Regarding Claim 2, Saiki teaches the microfluidic system as claimed in claim 1 wherein the first zone comprises a cuvette [Fig. 2, 6, 7A-D, ref. 7; ‘measuring chamber’] and is positioned adjacent to the outer diameter of the cartridge [ structurally arranged in in Fig. 4; microchip attached to microchip holding member (refs. 2, 101); Fig. 3, 4; Para 0040].

Regarding claim 3, Saiki teaches the microfluidic system as claimed in claim 1 wherein the V shaped chamber [as structurally arranged; Fig. 2, 6, 7A-D] extends radially inward  from the first zone [ (‘measuring  chamber’ ) ; Para 0052] on two sides to create two zones [ Fig. 6, refs 8 and 5/6] that can be independently filled with fluid to can be independently filled with fluid to define the second zone and the third zone” is given patentable weight to the extent of the channels (6 and 8) to allow for the flow of liquid sample through them by capillary forces. Please see MPEP 2114(II) for further details.  

Regarding claim 4, Saiki teaches the microfluidic system as claimed in claim 1 wherein the cartridge is configured to rotate on the inclined plane at a velocity such that a combination of centrifugal force [ Para 0057, 0080] and gravity [Para 0058, 0080; (‘gravity by rotational acceleration’)] influence the movement of the fluid sample radially outward and inward respectively in operation. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the microchip holding member 101 of the analyzer to which the microchip (‘includes the three zones’] is attached, while rotationally driving the microchip holding member 101 by the motor 102 in a direction C [Para 0046]. The microchip (3) mounted on analyzer (100) is also effected to be rotated by the rotary drive means of the analyzer 1000, whereby the liquid sample in the capillary cavity (4) is transferred by centrifugal force into the holding chamber (5), which holds the analytical reagent in advance, as shown in FIG. 7B [Para 0057]. The liquid sample having flowed into the holding chamber (5) is mixed with the analytical reagent held in the holding chamber (5), by vibrations due to the acceleration of the rotation of the analyzer [Para 0058, ‘gravity by rotational acceleration’] 
Please see MPEP 2114(II) for further details.

Please see MPEP 2112.01 for further details.  
Regarding claim 6, Saiki teaches the microfluidic system as claimed in claim 1 wherein the cartridge [Para 0082, Fig. 9] is configured such that no fluid reaches the second zone or third zone [Fig. 9, ref. 33] when the fluid sample is under the influence of the centrifugal force [Para 0080]. The second zone is interpreted as optional. (The entire limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to stop the flow  of the liquid sample having flowed into the fourth capillary cavity (28) stops at the valve [ Fig. 9 ref. 31; Para 0081] under the action of centrifugal force [Para 0080]. Please see MPEP 2114(II) for further details.

Regarding claim 7, Saiki teaches the microfluidic system as claimed in claim 1 wherein when the cartridge is stationary [Para 0080; (‘stopped’)] or configured to rotate slowly, gravity [Para 0058, 0080; (‘external force’ or diffusion of liquid’)] will influence the fluid and move the fluid towards the second zone or third zone [‘holding chamber’; Fig. 2, ref.5]. The claimed “second zone’ is interpreted as optional. (The entire limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to allow the flow of liquid sample into the holding chamber (5) Please see MPEP 2114(II) for further details.

Regarding claim 8, Saiki teaches the microfluidic system as claimed in claim 7 wherein the cartridge is further configurable to be agitated to overcome any effects of surface tension [(‘air bubbles’); Para 0022] that may prevent the fluid from flowing under the influence of gravity [Abstract; (‘centrifugal force generated by rotation about an axis’)]. (The entire limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to collect liquid sample through the inlet (14) by capillary force and a holding chamber (5) communicating with the capillary cavity (4) and receiving the sample liquid in the capillary cavity (4) transferred by centrifugal force generated by rotation about an axis. The capillary cavity ( 4) interconnecting the inlet (14) and the holding chamber (5) has, in one side face of the capillary cavity (4), cavities (15, 16) not generating capillary force and communicating with the atmosphere, and this prevents mixing of air bubbles into the capillary cavity ( 4) [Abstract].Please see MPEP 2114(II) for further details.

Regarding claim 9, Saiki teaches the microfluidic system as claimed in claim 1 wherein the second zone [Annotated Fig. 7A-D, Fig. 7D, ref. 8] comprises a dried reagent [Para 0051, (‘analytical reagent’), ‘Fig 2, 6, Annotated 7A-D, ref. 5 ; Para 0002, ‘glucose oxidase reagent could be either dry or liquid’]. 





    PNG
    media_image1.png
    580
    683
    media_image1.png
    Greyscale


Annotated Fig. 7A-7D. 

Regarding claim 11, Saiki teaches the microfluidic system as claimed in claim 9 wherein the cartridge is configured such that the dried reagent remains intact until the Please see MPEP 2114(II) for further details.

Regarding claim 14, Saiki teaches microfluidic system as claimed in claim 11, wherein the cuvette comprises a single volume cuvette [Para 0051, 0060, 0063,0089 Fig.6, 7D, ref. 7, 25, 34, 38; ‘measuring chamber’] configured to allow for optical measurement of the buffer solution, the fluid sample and the rehydrated reagents used in each phase of an assay. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to measure the reaction state of the liquid sample and the analytical reagent by absorbance measurement and the like, whereby it is possible to measure the concentration of a component (‘buffer, fluid sample’) of the liquid sample transferred to the measuring chamber 34 and the measuring chamber 38 [Para 0051, 0060, 0065, 0089]. Please see MPEP 2114(II) for further details.
Regarding claim 15, Saiki teaches microfluidic system as claimed in claim 1, wherein the system is configured for performing an immunoturbidimetric or an enzyme-based clinical chemistry assay [Para 0002; ‘based on glucose oxidase enzyme’]. The Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. [US 20100074801A1].

Regarding claim 12, Saiki teaches microfluidic system as claimed in claim 9 wherein the dried reagent [Para 0051; (‘analytical reagent’)] can be spotted in singular [Para 0051; no plurality’] or multiple spots in said second and/or third zones. The claimed “second zone” is interpreted as optional. 

Saiki does not expressly teach a number of spots of the dried reagent in the third zone.
 However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of maximal reaction completion adding the liquid sample to the analytical reagent. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding claim 13, Saiki teaches the microfluidic system as claimed in claim 9 to 12 wherein the second or third zone comprises multiple dried reagents. The claimed “second zone” is interpreted as optional. 

Saiki does not expressly third zone comprises multiple dried reagents. 
Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boehm et al. [US20170095814A1]: teaches an automatic analyzer cartridge, spinnable around a rotational axis, has a support structure with a front face perpendicular to the rotational axis, a fluidic structure for processing a biological sample into the processed biological sample. 
Kim et al. [US20150104814A1]: teaches sample analysis apparatus and methods. A sample analysis apparatus includes a first unit that rotates a microfluidic apparatus including: a chamber having a space accommodating a sample, a channel that provides a path through which the sample flows; and a valve that selectively opens and closes the channel, a valve driver that supplies energy, used to operate the valve, to the valve in a state of being separated from the microfluidic apparatus, a third unit that rotates the valve driver with respect to a common rotation axis with a rotation axis of the microfluidic apparatus and the third unit, and a control unit that controls the first and third units and the valve driver to supply energy to the valve while the microfluidic apparatus and the valve driver are being rotated at the same rotation speed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797    
                                                                                                                                                                                          /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797